Citation Nr: 0940668	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  96-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:     Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member served on active duty from February 1964 
to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  That decision denied entitlement to service 
connection for PTSD.  The service member was notified of that 
decision and he appealed to the Board for review.

In May 1997, the Board remanded the claim for the purpose of 
obtaining additional clarifying information.  Subsequently, 
the claim was returned to the Board and, in February 2000, 
the Board issued a decision on the merits of the case.  The 
Board found that the evidence did not support the service 
member's assertions and his claim was denied.  The service 
member was notified of that decision and he appealed to the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  The Court, in August 2001, vacated 
the Board's February 2000 decision and remanded the claim to 
the Board for additional action.

Upon receiving the Court's decision, the Board remanded the 
claim in September 2003 for additional development.  The 
claim was returned to the Board and the claim was once again 
denied.  The denial was issued in August 2004.  The service 
member again received notification of the Board's action, and 
again the service member appealed to the Court.  The Court 
reviewed the Board's August 2004 and concluded that errors 
had been made in the decision.  Thus, in December 2006, the 
Court issued an Order that vacated and remanded the original 
decision to the Board.  

Specifically, the Court found that the precepts of Stegall v. 
West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. 
App. 141 (1999), were not followed.  The Court noted that in 
September 2003, the Board had remanded the claim to the RO 
with the following directions:

To the extent that this action has not 
yet been completed:  Request an 
additional search for all service medical 
and service personnel records from all 
available sources.  Then, prepare a 
letter asking the [USASCRUR] to provide 
any available information which might 
corroborate the veteran's alleged in-
service stressors identified by the 
veteran.  Provide USASCRUR with copies of 
any personnel records obtained showing 
service dates, duties, and units of 
assignment.

The Court found that these directions were not followed.  
That is, the Court noted that since the RO did not request 
that USASCRUR perform an additional search for evidence of 
the service member's in-service stressors, the VA failed to 
comply with the Board's September 2003 remand order.  Such 
nonperformance was in violation of Dyment, supra, and 
Stegall, supra.  Hence, the Board's decision was vacated and 
was remanded so that the VA could accomplish the taskings 
required by the Court.

The appeal was then remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  This occurred in 
September 2007.  Since then, the claim has been returned to 
the Board for review.  Upon reviewing the development that 
has occurred since September 2007, the Board finds there has 
been substantial compliance with its remand instructions.  
The Board notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The record indicates that 
the AMC scheduled the appellant for a medical examination and 
the appellant attended that examination.  Moreover, the AMC 
attempted to obtain additional information with respect to 
the appellant's claimed stressors.  This included the 
obtaining of a written statement from the appellant 
concerning those stressors and a request to the Department of 
Defense asking that information be provided concerning the 
appellant's claimed stressors and the units he served 
therewith.  The results were then returned to the AMC and the 
AMC issued a Supplemental Statement of the Case (SSOC) after 
reviewing the results of the information obtained.  Based on 
the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its September 2007 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a 
remand by the Board confers on the appellant the right to 
compliance with the remand orders).  Therefore, in light of 
the foregoing, the Board will proceed to review and decide 
the claim based on the evidence that is of record consistent 
with 38 C.F.R. § 3.655 (2008).


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  While in service, the appellant was stationed at the Yuma 
(Arizona) Air Station and the Keflavik Naval Air Station.  
His duties included those of rescuing pilots and aircrew 
people from airplanes.  

3.  The appellant has asserted that due to his rescue 
missions, he witnessed a number of stressful incidents that 
he continues to remember and have nightmares about.  

4.  The Joint Service Records Retention Center (JSRRC) has 
confirmed that the appellant was assigned rescue duties and 
has insinuated that the actions claimed thereof by the 
appellant would have been consistent with the duties 
performed by an individual performing even routine rescue 
operations.  

5.  A VA doctor has diagnosed the appellant has suffering 
from PTSD and she has etiologically linked this disorder with 
the appellant's claimed stressors.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, PTSD 
was incurred in or aggravated by the service member's 
military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with this issue given 
the favorable nature of the Board's decision with regard to 
the issue of service connection.

The appellant has asserted that he now suffers from 
posttraumatic stress disorder (PTSD) that began in or was the 
result of his military service.  He has claimed that such a 
condition is the result of his exposure to stressors he 
observed while stationed at the Yuma Air Station and the 
Keflavik Naval Air Station.  He maintains that as a result of 
being involved in air rescue missions, he witnessed a number 
of incidents that were horrific in nature.  He believes that 
as a result of those incidents, he developed PTSD.  The RO 
has denied his request for service connection and he has 
appealed to the Board for review.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when: 

(1)  a chronic disease manifests itself 
and is identified as such in service (or 
within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently 
has the same condition; or 

(2)  a disease manifests itself during 
service (or during the presumptive 
period), but is not identified until 
later, and there is a showing of 
continuity of related symptomatology 
after discharge, and medical evidence 
relates that symptomatology to the 
veteran's present condition. 

Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The Court has 
held that when aggravation of an appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

With respect to PTSD, eligibility for a PTSD service 
connection award requires that three elements must be present 
according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2008).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
service member engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the service 
member's service, the service member's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the service member engaged in combat 
or that the service member was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2008).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice. of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997). .

For the purposes of establishing service connection, a 
stressor is an event experienced by the service member during 
active service that is outside the range of normal human 
experience and that would be markedly disturbing to almost 
anyone.  Examples of such events are experiencing an 
immediate threat to one's life, or witnessing another person 
being seriously injured or killed.  It is the distressing 
event, rather than the mere presence in a "combat zone" 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Relative to PTSD, if the evidence shows that the service 
member was engaged in combat with the enemy and the claimed 
stressor was related to combat, no further development for 
evidence of a stressor is necessary.  If the claimed stressor 
is not related to combat with the enemy, a history of a 
stressor as related by the service member is, in itself, 
insufficient.  Service records must support the assertion 
that the service member was subjected to a stressor of 
sufficient gravity to evoke the symptoms in almost anyone.  
Thus, the existence of a recognizable stressor or 
accumulation of stressors must be supported.  It is important 
that the stressor be described as to its nature, severity, 
and date of occurrence.  Manual M21-1, Part VI, para. 7 
.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the service 
member "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) (West 2002).  "Where it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2008).

The service member contends that he served as a crash crewman 
on an air/sea rescue unit during active service; that he had 
to pick up body parts on runways; and that he developed PTSD 
as a consequence of his exposure to horrifying and traumatic 
experiences.  The service member's DD Form 214 shows that he 
served on active duty in the United States Navy from February 
1964 to December 1967; that he did not complete any service 
technical or specialty training schools; that he was not 
wounded in service; and that he did not receive any awards or 
decorations for valor.  His military occupational specialty 
was Aviation Bosun's Mate (H).  

The service member's service medical treatment records are 
silent for complaint, treatment, findings or diagnosis of an 
acquired psychiatric disability during his period of active 
service, on service separation examination, or within the 
initial post service year.  In September 1979, approximately 
twelve years following final service separation, the service 
member sustained severe facial and brain trauma in a 
motorcycle accident.

A report of private psychological testing and evaluation of 
the service member in June 1980 yielded a diagnosis of 
psychophysiological depressive reaction secondary to 
remaining mild residuals from a head injury in a man with 
something of a repressive-hysterical personality makeup.  At 
a personal hearing held in April 1982, the service member 
made no mention of PTSD stressors or symptomatology.  A 
February 1987 evaluation of the service member by a private 
physician for purposes of a disability determination resulted 
in a diagnosis of paranoid personality disorder.  A December 
1985 VA hospital summary diagnosed an adjustment reaction to 
stress (job/family).  A report of psychological testing at 
The Memminger Center in May 1987 diagnosed organic brain 
damage consistent with the type of coup-contracoup brain 
trauma often associated with motor vehicle accidents.  VA 
outpatient clinic records dated in October 1988 show Axis I 
diagnoses of organic personality syndrome, and insomnia 
related to organic factors; an Axis II diagnosis of paranoid 
traits; and Axis III diagnoses of anosmia, left optic nerve 
nonfunctional, right tinnitus, chronic headache, seizure 
disorder.  The service member was further noted to claim PTSD 
stemming from duties as a fireman in the Navy, but he 
declined to give details.

At a personal hearing held at the RO in September 1990, the 
service member's private attorney introduced into evidence a 
chronology of the service member's medical history.  This 
history started with his 1979 head injury to the (then) 
present, but made no mention of PTSD, and the service 
member's testimony was devoid of any reference to PTSD 
stressors or symptoms.  A report of VA psychiatric 
examination in May 1991 diagnosed organic personality 
syndrome; alcohol dependency, by history; seizure disorder, 
by history; and the residuals of head injury and bifrontal 
craniotomy.  That report noted the service member's statement 
in which he stated that he did not feel that he developed any 
PTSD symptoms from his experiences as a crash crewman while 
in service.

A rating decision of September 1991 granted a permanent and 
total disability rating for pension purposes, effective April 
1, 1991, based upon the service member's nonservice-connected 
residuals of a head injury.  The service member was also 
awarded Social Security Administration (SSA) disability 
benefits, effective September 1, 1991.  At that time, there 
was no claim for, or medical diagnosis of, PTSD.

VA outpatient treatment records dated in December 1994 show 
that the service member sought treatment for marijuana abuse, 
but was unwilling to enter a program until after his court 
date on charges of selling marijuana.  In May 1995, he was 
accepted as an outpatient in the Alcohol and Drug Treatment 
Unit (ADTU), VAMC, Topeka, for marijuana abuse.

A VA hospital summary, dated in May 1995, shows that the 
service member was admitted to the hospital at the request of 
the court following a conviction of the sale of marijuana.  
He reported that he had abused nonprescription and 
prescription drugs for a number of years.  The service member 
further claimed that he was an Air/Sea Crash Rescue Worker, 
and that he had PTSD due to traumatic rescue missions while 
in service, stating that he occasionally has nightmares or 
flashbacks.  He denied an exaggerated startle response, 
denied hypervigilance; denied having guilt or survivor guilt; 
denied emotional numbing or problems with intimacy; denied 
problems with anger control; denied sleeping with weapons; 
reported that his sleep was not disturbed, and stated that he 
did not wish to be treated in the PTSD unit.  The Axis I 
diagnoses at hospital discharge included cannabis abuse; 
nicotine dependence; alcohol dependence; distant history of 
heroin dependence; distant history of cocaine and LSD abuse.

The service member's initial application for service 
connection for PTSD (VA Form 21-526) was received at the RO 
in May 1995.  In that document, he asserted that he was 
treated for PTSD at the VAMC, Topeka, Kansas.  He 
subsequently failed to respond to stressor development 
letters in June 1995 and in November 1995.

A report of VA psychiatric examination, conducted in 1995, 
cited the service member's statement that he had PTSD due to 
his experiences in service.  He claimed that he was stationed 
in Florida, Georgia, Newfoundland, and Iceland; that his work 
consisted of cleaning up after accidents on the airport 
runway and picking up body parts after crashes.  He alleged 
stressful incidents which included seeing individuals cut in 
half in aircraft wheel wells, mid-air collisions, helicopter 
crashes, ejection-seat firings inside hangars, and 
individuals sucked into jet engine intakes.  He reported that 
he had traumatic dreams which woke him up and stressed him 
out; alleged that he has an increased startle response when 
he hears sirens; claimed that he is hypervigilant and has a 
fear of fire; but denied avoidant behavior in connection with 
his "combat experiences", denied feelings of guilt, and 
denied difficulties with anger.  No psychological testing was 
performed.  The Axis I diagnoses included organic personality 
syndrome, alcohol dependence by history, history of cannabis 
abuse, and possible PTSD; the Axis II diagnosis was organic 
personality disorder; Axis IV psychosocial stressors were 
identified as financial difficulties, limited social support, 
and serious medical illness.  The examiner stated that with 
the service member's organicity, it was difficult to assess 
objectively the contributions from his head injury versus 
other diagnoses such as PTSD, but noted that he was clearly 
impaired by his organic brain dysfunction.

When asked by the RO to clarify the diagnosis of "possible 
PTSD", and to identify stressors, the examiner responded 
that "to ask the [veteran] to give specifics as far as 
names, dates, locations, of his trauma is ludicrous given his 
organic brain syndrome and difficulty with memory."  She 
went on to state that the service member had "experienced 
events in the war zone which are quite disturbing and 
distressing to him, he re-experiences the trauma through 
dreams and occasional flashbacks, he has difficulty staying 
asleep secondary to nightmares, he has difficulty 
concentrating, he describes hypervigilance and a startle 
response to sirens."  She refused to identify stressors, 
asserting that retelling the stories was traumatizing to the 
service member.  The examiner again stated that with the 
service member's organicity, it was difficult to assess 
objectively the contributions from his head injury versus 
other diagnoses such as PTSD.  She stated that he was clearly 
impaired by his organic brain dysfunction and that such 
impairment was exacerbated by elements of the PTSD, some of 
which were common to both disorders and others of which were 
difficult to demonstrate or clarify because of the 
organicity.  She repeated the Axis I diagnoses of organic 
brain syndrome, alcohol dependence by history, history of 
cannabis abuse, and removed the "possible" from her 
diagnosis of PTSD; continued the Axis II diagnosis of organic 
personality disorder; and the Axis IV psychosocial stressors 
were again identified as financial difficulties, limited 
social support, and serious medical illness.

A rating decision of January 1996 denied service connection 
for PTSD.  In his Notice of Disagreement, the service member 
cited stressful events in service to which he attributed the 
development of PTSD.

A personal hearing was held in September 1996 before a 
Hearing Officer at the RO.  Prior to the hearing, the service 
member insisted that he had revoked his appointment of the 
Veterans of Foreign Wars as his accredited representative, 
and appointed the Disabled American Veterans as his 
representative.  Since that was not confirmed in the record, 
the service member insisted on representing himself.  At his 
hearing, the service member testified that he was an Aviation 
Bosun's Mate, Third Class, Petty Officer, and that his job 
consisted of being on a crash crew, going to downed aircraft, 
and pulling out dead bodies and others.  He stated that he 
thinks he has PTSD after an interview with an individual at 
[VAMC] Topeka; that his service medical records were burned 
up in a fire in St. Louis; that, after leaving boot camp, he 
served at the super secret CIA headquarters at NAS [Naval Air 
Station] Glynco, Georgia; that he then served at Keflavik, 
Iceland, in 1964 and 1965, where he was went to the site of a 
helicopter crash and saw severed heads in flight helmets; 
that while stationed at NAS Jacksonville in 1966, a 
serviceman was sucked into the intake of a F8U Crusader; that 
while stationed at NAS Pensacola or Jacksonville, someone 
ejected inside a hanger; that while at MCAS Yuma, Arizona, in 
1967, he witnessed a mid-air collision over the field; that 
an aircraft landing gear collapsed in Newfoundland, crushing 
a serviceman; that he participated in raising the aircraft 
from the victim's body; that one guy flew into a barrier 
chain in Newfoundland; that a serviceman was run over by a 
ground compressor unit; and that when he attempted to give 
him mouth-to-mouth resuscitation, the victim's internal 
organs came up into his mouth.  The service member further 
testified that he was stationed for six months in 
Newfoundland and for a year and a half in Iceland; and that 
he was assigned to VW-13 while in Newfoundland, and to VA-44 
while at NAS Jacksonville.  A transcript of the testimony is 
of record.

The service member's service personnel records show that he 
attended boot camp at the US Naval Recruit Training Depot, 
San Diego, from February to May 1964; that he was transferred 
for temporary duty at NAS Glynco, Georgia, from May to 
September 1964; that he was assigned to a training school at 
NAS Pensacola, but was dropped for lack of aptitude and 
interest and served as a messman for 30 days; that in 
December 1964, he was sent to the Naval Receiving Station, 
Norfolk, Virginia; that he was assigned to Airborne Early 
Warning Squadron Thirteen (AEW-13) in Argencia, Newfoundland, 
from January 1965 to June 1965; that in June 1965, he was 
transferred to NAS Keflavik, Iceland, where he served for one 
year; and that in July 1966, he was transferred to Attack 
Squadron Forty-four (VA-44) at NAS Cecil Field, Florida, 
where he served until service discharge in December 1967.

In November 1996, the service member submitted a written 
statement in which he asserted, in pertinent part, that the 
transcript of his testimony disclosed that there was very 
little evidence to support his claim; that while in Iceland, 
he was part of a crew that worked for Icelandic firemen; that 
he recently moved to a village to get away from airports and 
sirens; and that he wanted an increase in his disability 
payments.

The case was Remanded to the RO in May 1997 in order to 
obtain verification of the service member's alleged stressors 
from the United States Armed Services Center for Research of 
Unit Records (USASCRUR), and to obtain a special VA 
psychiatric evaluation of the service member by a panel of 
two board-certified psychiatrists under the newly-revised 
criteria for evaluating mental disorders, effective November 
7, 1996.

In June 1997, the service member submitted duplicate copies 
of his private and VA medical records dated from October 1979 
to April 1995, together with a copy of his September 1996 
hearing transcript and additional material not relevant to 
his PTSD claim.  In response to a request for the name and 
address of any physician who had treated him for PTSD, he 
cited only an individual named Padilla at the VAMC, Topeka.  
Treatment records from that facility were already of record.

A June 1998 letter from USASCRUR stated that available 
military records did not confirm the service member's 
stressor stories.  It was noted that available histories of 
the NAS, Cecil Field, and Attack Squadron Forty-four showed 
that in March 1966, one of the squadron's A4E aircraft 
experienced in-flight engine failure and was lost northeast 
of Gainesville, Florida; that the pilot ejected and was 
recovered uninjured; that also in March 1966, another 
squadron A4E experienced an in-flight engine failure while in 
the bombing pattern at Yuma, Arizona, and was lost; that the 
pilot ejected and was recovered uninjured; and that no 
squadron history for 1967 was available.  Histories of the 
NAS Keflavik for 1965 and 1966 were not found, and the Naval 
Safety Center in Norfolk was unable to verify the helicopter 
accident at Keflavik or the other aircraft accidents alleged 
by the service member, including the mid-air collision at 
Yuma in 1967.  The Naval Safety Center indicated that it 
would need the specific dates and aircraft identification 
numbers to conduct any further investigation of the claimed 
incidents.

A report of VA psychiatric examination, conducted in August 
1998, offered an Axis I diagnosis of PTSD, chronic, delayed 
onset; organic personality disorder; history of depression; 
and polysubstance abuse, currently in remission; and an Axis 
IV diagnosis of severe stress of being bothered by the PTSD 
symptoms, his inability to work in gainful employment, [and] 
his financial situation.  The diagnosis of PTSD was based 
upon subjective complaints and an unverified history of 
inservice stressors offered by the service member.  No 
psychological testing was conducted, and the examiner stated 
that, "I really do not need any diagnostic tests at this 
point because he has had all the tests . . . ."

A report of VA psychological testing, conducted in November 
1998, provided a detailed interpretation of a full battery of 
psychological test results, and yielded an Axis I diagnosis 
of dementia secondary to head injury; while Axis IV 
psychosocial stressors were modest income and cognitive 
dysfunction secondary to a head injury.  There were no 
findings indicative of PTSD.

A report of VA psychiatric examination of the service member 
by a board of two psychiatrists, conducted in November 1998, 
showed that the examiners reviewed the service member's 
medical records, his claims folders, and documents produced 
by the service member, including his DD Form 214, a summary 
of diagnoses associated with brain trauma, and photographs of 
his art work.  In addition, the report cited the service 
member's family, medical, educational, occupational, 
military, and social history.  The service member's 
subjective complaints of PTSD symptomatology were noted, as 
well as his statements regarding inservice traumatic 
stressors while serving as a crash rescue fireman.  The 
service member denied any direct involvement with removing 
bodies from airplanes or of being involved in any unique or 
overwhelming psychological experience during his time in the 
Navy.  Rather, he described simply being in an area where an 
accident happened or observing some aspect of a fire and 
rescue or participating from his truck in some type of rescue 
event.  Findings on mental status examination were reported 
in detail, and reference was made to the limitation of 
memory, judgment, and intellect secondary to brain trauma 
demonstrated on the contemporaneous report of psychological 
testing.  The diagnoses were status post traumatic brain 
injury with mild organic deficits; history of clonic 
seizures; and history of cannabis abuse, alcohol abuse, and 
polysubstance abuse.  The examiners stated that they did not 
find evidence of a psychological stressor that would qualify 
the service member for a diagnosis of PTSD; that the symptoms 
and findings on psychiatric examination were for the most 
part those of a post head trauma patient; and that his 
generalized functioning and psychological adjustment did not 
support a diagnosis of PTSD.

In a February 1999 letter, the service member objected to the 
recent VA psychiatric examinations, asserting, in pertinent 
part, that the three examiners were "good friends"; that he 
was good friends with one of them; and that they could not 
see through the organic brain syndrome to the PTSD.

A printout from the VA outpatient clinic, Wichita, Kansas, 
reported no additional treatment records of the service 
member at that facility after 1995.

In April 2004, the service member submitted additional 
information regarding his inservice stressors.  He stated 
that he was a crash-crew member at Keflavic Naval Air Station 
and that he was transferred to Yuma Air Station after that.

In April 2004, the service member was examined by VA.  The 
claims file was reviewed by the examiner.  The service 
member's present medical history was noted, as was his 
military history.  His stressor information consisted of the 
service member stating that he lived and worked with a crash 
crew that was the only fire department in the area of Iceland 
where he was stationed.  He stated that they would respond to 
house fires.  The service member reported that just being 
there was traumatic because he never knew what he was going 
to see on any run.  He reported that while stationed in Yuma, 
Arizona, he witnessed a midair collision of two high speed 
combat aircraft.  He stated that the two pilots ejected and 
lived.  It was stated that the military did not have records 
of the service member's service in Iceland or in Yuma.  The 
service member underwent a mental status examination.  The 
diagnoses were:  organic brain syndrome; PTSD features, does 
not meet full criteria (did not describe the typical response 
given by a person with PTSD when describing his/her reaction 
to a traumatic event - criterion A1; he does not satisfy 
criterion C for the diagnosis either).  The examiner stated 
that no evidence in the claims file could be found to verify 
the service member's stressors.  It was noted that the 
history the service member gave is not specific to any 
personal psychological or physical in-service trauma other 
than being in an area when aircraft accidents or other 
accidents or fires occurred.  It was further noted that he 
did not describe any personal experience in extracting 
bodies, but only vaguely spoke of being part of the rescue 
squad.

As a result of another Board remand (of September 2007), 
additional evidence was sought with respect to the 
appellant's claimed stressors.  Information was first sent to 
the Joint Service Records Retention Center (JSRRC).  JSRRC 
reviewed its available, but not all-encompassing, records and 
found that the appellant's claimed stressful event that 
purported occurred at the Yuma Air Station could not be 
confirmed.  However, JSRRC also stated that it could not be 
discounted because it was missing some records during the 
time in question.  JSRRC further determined that the 
appellant did participate in rescue-type missions while 
stationed at the Keflavik Naval Air Station.  The JSRRC could 
not confirm particular rescue missions but it did surmise 
that the type of incidents described by the appellant would 
be consistent with the types of missions performed by an 
individual who performed air rescue missions.  

Four years after his last compensation examination, the 
appellant presented himself once again before a VA doctor in 
order to determine whether had a current diagnosis of a 
psychiatric disorder and, if so, the etiology of such a 
condition.  
The appellant was then interviewed and examined by a VA 
medical doctor.  This occurred in October 2008.  The doctor 
wrote on the examination report that she had reviewed every 
document contained in the appellant's claims folder.  Upon 
the conclusion of her examination, the doctor wrote that the 
appellant was indeed suffering from PTSD.  She further wrote:

	. . . The incidents that the patient 
remembers occurring at other places have 
not been substantiated by the VA.  It 
appears to be more likely than not that a 
man working in fire rescue on a flight 
line would be exposed to trauma, 
especially over a four year period. . . . 
I do not believe that the patient has 
made these up.  I do believe that the 
patient's head injury has interfered with 
his being able to give a coherent history 
of these events and may have fused or 
confused events.  This does not mean that 
they did not occur. . . . The patient 
meets full criteria for post-traumatic 
stress disorder. . .  .

....

The only traumas that the VA is willing 
to concede are two airplane crashes at 
Cecil Air Field in Florida and at Yuma, 
Arizona. . . . The VA wants to know if it 
is possible that these two crashes caused 
the patient's post-traumatic stress 
disorder.  It may have this in a number 
of ways.  The patient may have fused the 
experiences and, because of the patient's 
memory difficulties, caused him to 
misunderstand what happened during these.  
The patient gives a history of two jets 
colliding.  The patient may have fused 
the two memories so that the accidents do 
not occur separately, but together. . . .

	. . . The patient's post-traumatic 
stress disorder did not begin until after 
the onset of the dementia related to his 
head injury and required repairs.  It 
appears that the patient was able to use 
of number of defenses to help stave off 
the symptoms of PTSD as long as he was 
cognitively intact.  After his brain 
damage, this was no longer possible. . . 
. 

The doctor provided an addendum to her submission in February 
2009.  She was very specific and wrote that the appellant's 
PTSD was caused by the VA-verified stressors.  She further 
scribed the following:

I tried to do a thorough review of this 
patient, whose medical and psychiatric 
history is quite complex.  I believed it 
was necessary in order for the rating 
board to understand the patient's 
illness. . . .

The claim has since been returned to the Board for review.

The service member's principal claimed stressors have nothing 
to do with combat per se or being fired upon by the enemy.  
The stressors are however related to the service member's 
military occupational specialty - that of being a fire rescue 
man on a flight line at three different installations.  The 
statements provided by the appellant (and his representative) 
have been forwarded to JSRRC, and JSRRC has been able to 
confirm, in a general manner, that certain incidents occurred 
during the time in question.  Given this, the Board finds 
this information is sufficient to verify that the service 
member was exposed to significant, life-affecting stressors.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002).  In other 
words, after a review of the evidence, the Board finds that 
service personnel records and the historical information 
concerning the service member's units indicate that the 
appellant would have been exposed to stressful events.  The 
Board finds no further verification of the service member's 
stressors is necessary. 

During the course of this appeal, the service member has been 
treated by a retinue of VA medical providers, and they have 
concluded that he suffers from the symptoms and 
manifestations of PTSD.  It is also admitted and acknowledged 
that other psychiatric conditions have also been diagnosed 
during this period.  However, in this instance, the Board 
finds that the examination report from October 2008, with the 
addendum of February 2009, to be very persuasive.  

With regard to that specific evidence, the Board must weigh 
the credibility and probative value of the medical opinions, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is 
not error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases for doing so).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to this evidence, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a appellant's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the appellant for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

In this instance, the Board finds that the VA doctor's 
opinions of October 2008 and February 2009 were factually 
accurate.  She pointed to established facts in her opinion - 
such as the reasoning why the appellant did not exhibit 
symptoms of PTSD until after he had his motor vehicle 
accident, the inconsistent diagnoses given over the years, 
and the long-term effect the various conditions had upon one 
another.  The Board further believes that she provided sound 
reasoning in her analysis of the situation even noting that 
the appellant's claim was extremely complex and difficult to 
analyze due to the appellant's current lack of cognitive 
abilities.  In other words, the VA examiner reviewed in 
detail the pertinent medical records, discussed the salient 
facts, and provided complete rationale for all conclusions 
presented, as noted in the discussion above.

Accordingly, the Board attaches the most significant 
probative value to the VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included an access to the accurate background of the 
appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  In determining whether service connection is 
warranted, the VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
service member prevailing in either event, or whether the 
evidence is against the claim, in which case service 
connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The record presents a valid diagnosis of PTSD related to 
stressful experiences the service member reported he 
witnessed during his enlistment in the Navy.  Two of the 
claimed stressful events have been confirmed as occurring 
while the appellant was in service and it has been 
ascertained that given the appellant's occupational 
specialty, he would probably have been exposed to the 
stressful events while performing his military duties.  
Accordingly, after careful review of all the evidence of 
record, the Board finds that the service member manifests 
PTSD that is the result of stressors he experienced while in 
service.  The Board therefore concludes that service 
connection for PTSD is appropriate. 


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


